Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 02/28/2022 with claims 1-12, 21-24 are pending in the Application and claim 9 ,11 are  withdrawn from consideration as directed to non-elected Species.
	Upon review and examination, generic claim 1 is deemed allowable and claim 9,11 that belong to other species but that depend and have all the limitations of the allowable generic claim 1  are rejoined and allowed. 
 
Reason for allowance
 
 
2.	Claims 1-12,21-24 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-12:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:
--"one or more trenches formed around the one or more stress-sensitive circuits; and
one or more cavities, formed underneath the one or more stress-sensitive circuits and having rounded edges.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 21-24:

INTEGRATED CIRCUIT having the limitations:
--"a trench formed through a portion of the integrated circuit die adjacent the active circuit component; and
a cavity formed in the integrated circuit die underneath at least a portion of the active circuit component, wherein the cavity includes rounded edges. “--.
In combination with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30-6.30 US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897